RESOLUCIÓN
Al amparo del poder inherente de este Tribunal para regular la admisión y el ejercicio de la práctica de la abo-*308gacía y la notaría, y conforme a lo dispuesto en la Regla 15.4 del Reglamento para la Admisión de Aspirantes al Ejercicio de la Abogacía y la Notaría, de 1 de junio de 1998 (4 L.P.R.A. Ap. XVII-B), se enmienda la Regla 8(8.1.1) del citado reglamento para que exprese lo siguiente:

Regla 8. Avisos

(8.1.1) La Junta hará que se publique en un (1) periódico de circulación diaria general en Puerto Rico, con cargo al presu-puesto del Tribunal, los avisos siguientes:
(a) un aviso que ha de publicarse por lo menos sesenta (60) días antes de la fecha señalada para el comienzo de cada examen de reválida, en el que se indicará el lugar, las fechas del examen, la fecha límite para la presentación de solicitudes de examen, y una descripción de las materias que serán objeto de examen;
(b) un aviso, luego de conocidos los resultados de cada examen de reválida, en el que se relacionarán por orden alfa-bético los nombres y lugares de residencia de los aspirantes aprobados, y que concederá un término, a partir de la publica-ción del aviso, a toda persona que tuviese reparo a la admisión de algún aspirante al ejercicio de la abogacía, para comuni-carlo a la Junta, y
(c) un aviso sobre la puntuación mínima para aprobar cada examen de reválida, que ha de publicarse antes de la administración de cada examen de reválida.

Esta enmienda entrará en vigor inmediatamente. Publíquese.

Lo acordó el Tribunal y lo certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Rebollo López no intervino.
(.Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo